Citation Nr: 0704198	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  05-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in August 2003, served on active duty 
from June 1986 to August 2003.  The appellant is his widow

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision issued by the VA 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania.  In service death claims are 
initially processed through that location.  

Thereafter, the case was transferred to the jurisdiction of 
the RO in Columbia, South Columbia where the appellant 
resides.  

In September 2006, the veteran had a hearing at the RO 
before the undersigned Veterans Law Judge.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  





REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  However, she has not been notified of 
VA's duty to assist her in the development of that claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  

The death certificate shows that in August 2003, the 
veteran died as the result of blunt force trauma to the 
head, chest, and abdomen due to a motor vehicle collision, 
single unhelmeted motorcyclist.  

The police report shows that the veteran, who was licensed 
to drive in South Carolina, was traveling on an interstate 
highway at 100 miles per hour in a zone where the speed 
limit was 50 miles per hour.  He reportedly hit a cardboard 
box, exited the roadway and hit the right guardrail on an 
overpass.  He was ejected from the motorcycle and went over 
the guardrail, landing in a parking lot.  It was noted that 
alcohol was involved, and a subsequent toxicology test 
revealed a blood alcohol level of 0.16 percent.

The police report (South Carolina Traffic Collision Report 
Form, TR-310 (Rev. 1/2001)) indicates that information on 
the involvement of alcohol was contained on the back of the 
report.  However, only the front page of report has been 
associated with the claims file.  

The police report also lists the name and address of a 
witness to the accident; however, a statement from that 
witness has not been associated with the claims folder.  

In November 2003, following an investigation by the service 
department, it was determined that the proximate cause of 
the veteran's death was an accident, rather that 
intentional misconduct or willful neglect.  

Consequently, the veteran's immediate commander recommended 
that the cause of the veteran's death be considered in the 
line of duty.  The reviewing Staff Judge Advocate 
concurred.  

During her hearing, the appellant testified that the fatal 
motorcycle accident was the result of the veteran hitting a 
large box in the road.  She stated that the veteran only 
drank occasionally and did not have a record of driving 
under the influence of alcohol.  

The appellant also testified that she had met a woman who 
had stated that a large box had been removed from the site.  
She noted that the woman had submitted a notarized letter 
which had been associated with the claims folder.  

The veteran's service medical records, service personnel 
records, and driving record have not been associated with 
the claims folder.

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate 
action to notify the appellant of VA's 
duties to assist her in the development 
of her claim of service connection for 
the cause of the veteran's death.  
38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.  In so doing, the RO 
should inform her of the evidence 
necessary to support her claim, 
including, but not limited to, witness 
statements.  

2.  Then, the RO should take 
appropriate steps to obtain the 
veteran's service medical records and 
service personnel records.  This should 
include all records concerning the 
final line of duty determination 
rendered by the service department.  

The personnel records should include, 
but are not limited to, any reports of 
disciplinary action, such as records of 
judicial or nonjudicial punishment or 
counseling statements.  Also the RO 
should request that the appellant 
provide any such records in her 
possession.  

3.  The RO should also take appropriate 
action to obtain from the South 
Carolina Department of Motor Vehicles a 
report of the veteran's driving record 
and a copy of both sides of the police 
report (South Carolina Traffic 
Collision Report Form, TR-310 (Rev. 
1/2001) completed after the veteran's 
fatal motorcycle accident.  Also copies 
of any associated records, such as 
witness statements or verification of 
motor vehicle insurance should be 
provided.  Also request that the 
appellant provide any such records in 
her possession.  

4.  Following completion of all 
indicated development, the RO should 
readjudicate the issue of service-
connection for the cause of the 
veteran's death.  If any benefit sought 
on appeal is not granted to the 
appellant's satisfaction, she and her 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  

The appellant need take no action unless she is notified to 
do so.  It must be emphasized, however, that the appellant 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).  


